                                                                              E-FILED
                                                  Tuesday, 19 March, 2019 02:56:51 PM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

JAMES P. HUGHES, JR.,                 )
                                      )
     Plaintiff,                       )
                                      )
     v.                               )     No. 19-cv-3069
                                      )
JOHN MILHISER and SHERI               )
CAREY,                                )
                                      )
     Defendants.                      )
      

                     MERIT REVIEW OPINION

     Plaintiff James P. Hughes, Jr., filed this case pro se from the

Menard Correctional Center. A review of the Illinois Department of

Corrections website reveals that Plaintiff is serving a 28-year

sentence for attempted (first degree murder) arising out of

Sangamon County Case No. 10-CF-641. See

https://www2.illinois.gov/idoc/Offender/Pages/InmateSearch.aspx

(last visited March 19, 2019).

     The case is before the Court for a merit review pursuant to 28

U.S.C. § 1915A. This statute requires the Court to review a

complaint filed by a prisoner to identify the cognizable claims and to

dismiss part or all of the complaint if no claim is stated. Because

                             Page 1 of 4 
 
Plaintiff cannot bring his claims pursuant to 42 U.S.C. § 1983, the

Complaint is dismissed.

     On March 13, 2019, Plaintiff filed a Complaint (d/e 1)

pursuant to 42 U.S.C. §1983 against former State’s Attorney John

Milhiser and Assistant State’s Attorney Sheri Carey. Plaintiff

alleges prosecutorial misconduct by the two Defendants, including

perjury and the use of fabricated and false evidence. Plaintiff seeks

dismissal of his conviction or a new trial. Plaintiff also seeks

“compensation for each of the above unlawful acts knowingly done

by State[’s] Attorney John Milhiser in the amount of [$]500,000.00

each for his conduct at trial that led to [Plaintiff’s] unlawful

conviction.” Compl. at 8.

     Plaintiff’s § 1983 claims must be dismissed. Habeas corpus is

the exclusive remedy to challenge the fact or duration of one’s

confinement and to seek immediate or speedier release. Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973); Hanson v. Circuit Court of

First Judicial Circuit, 591 F.2d 404, 410 (7th Cir. 1979). Therefore,

Plaintiff cannot use § 1983 to vacate his conviction and/or receive a

new trial. A petition under 28 U.S.C. § 2254 is the exclusive

remedy to challenge the fact or duration of Plaintiff’s confinement.

                              Page 2 of 4 
 
     As for Plaintiff’s request for damages, Plaintiff cannot bring a

§ 1983 damages claim that necessarily implies the invalidity of his

conviction or sentence. See Heck v. Humphrey, 512 U.S. 477, 486-

87 (1994) (holding that a state prisoner’s § 1983 damages claim

must be dismissed if a judgment in favor of the plaintiff would

“necessarily imply the invalidity of his conviction or sentence”).

Because a judgment in favor of Plaintiff on these claims would

imply the invalidity of Plaintiff’s conviction, Plaintiff cannot bring

his § 1983 claims for damages without first showing that his

conviction or sentence has been reversed, expunged, or declared

invalid. Heck, 512 U.S. at 486-87. Plaintiff cannot make that

showing at this time.

IT IS THEREFORE ORDERED:

     (1) Plaintiff's Complaint is dismissed without prejudice.

     (2) Plaintiff’s Application to Proceed in District Court Without

Prepaying Fees or Costs (d/e 2) is DENIED and the Motion for

Appointment of Counsel (d/e 4) is DENIED AS MOOT.

     (3) The Clerk of the Court is DIRECTED to send to Plaintiff the

“Standard 28:2254 Writ of Habeas Corpus Packet.”

     (4) This case is CLOSED.

                              Page 3 of 4 
 
ENTERED: March 19, 2019

FOR THE COURT:
                         s/Sue E. Myerscough
                         SUE E. MYERSCOUGH
                     UNITED STATES DISTRICT JUDGE




                      Page 4 of 4 
 
